Exhibit 10.1
CONFIDENTIAL

  *   Confidential Treatment has been requested for the marked portions of this
exhibit pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

WYETH LLC
ACTING THROUGH ITS
WYETH PHARMACEUTICALS DIVISION
500 Arcola Road
Collegeville, Pennsylvania 19426 USA
April 12, 2010
Trubion Pharmaceuticals, Inc.
2401 4th Avenue, Suite 1050
Seattle, Washington 98121
Re: Amendment No. 2 to the Collaboration and License Agreement dated as of
December 19, 2005 (as previously amended, the “Agreement”) by and between
Trubion Pharmaceuticals, Inc. (“Trubion”) and Wyeth LLC (formerly known as
Wyeth), acting through its Wyeth Pharmaceuticals Division (“Wyeth”)
Ladies and Gentlemen:
This letter agreement (the “Letter Agreement”) constitutes Amendment No. 2 to
the Agreement referred to above. Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement. Trubion and Wyeth desire to
discontinue their collaborative efforts toward the research and Development of
[*] and, as a result thereof, wish to amend the Agreement as set forth herein.
In addition, Trubion and Wyeth desire to discontinue their collaborative efforts
towards the research and Development of the following Wyeth Targets: [*] (the
“Discontinued Targets”), of SMIPs directed against such Discontinued Targets
(the “Discontinued SMIPs”) and of Other Products containing SMIPS directed
against such Discontinued Targets (the “Discontinued Other Products”). This
Letter Agreement sets forth the agreement of Trubion and Wyeth with respect to
such amendment.
Each of Trubion and Wyeth agrees that, upon execution of this Letter Agreement,
(a) all rights and licenses granted to Wyeth by Trubion under the Agreement with
respect to [*] shall immediately terminate, and Wyeth shall have no further
obligations to Trubion under the
*Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



Trubion Pharmaceuticals, Inc.   CONFIDENTIAL April 12, 2010     Page 2 of 4    

Agreement with respect to [*], (b) all rights and licenses granted to Wyeth by
Trubion under the Agreement with respect to the Discontinued Targets, the
Discontinued SMIPs or the Discontinued Other Products shall immediately
terminate, and Wyeth shall have no further obligations to Trubion under the
Agreement with respect to the Discontinued Targets, the Discontinued SMIPs or
the Discontinued Other Products, (c) Trubion shall have no further obligations
to Wyeth under the Agreement with respect to [*], the Discontinued Targets, the
Discontinued SMIPs or the Discontinued Other Products, and (d) the Discontinued
Targets shall be deemed Released Targets for purposes of Section 3.2.2 of the
Agreement. Notwithstanding the foregoing or any provision in the Agreement to
the contrary but subject to the following sentence, each of Trubion and Wyeth
agrees that the Research Program shall continue in full force and effect in
accordance with the terms of the Agreement with respect to Licensed Targets
other than [*] and the Discontinued Targets and with respect to Products other
than [*] and the Discontinued Other Products. Wyeth and Trubion agree that the
Research Term hereby is extended until December 31, 2010. The following Targets
remain Wyeth Targets under the Agreement: [*] (the “Remaining Wyeth Targets”).
In connection with the foregoing, each of Trubion and Wyeth agree to make the
following amendments to the Agreement:

1.   Amendments to Article 1. Article 1 of the Agreement hereby is amended by

  a.   deleting Sections 1.46 through 1.49 of Article 1 in their entirety;    
b.   in Section 1.93, deleting the phrase [*] each time it appears within the
definition of “Product”;     c.   replacing Section 1.130 in its entirety with
“‘Trubion Target’ shall mean the human CD20 Antigen”; and     d.   replacing
Section 1.140 in its entirety with “‘Wyeth Targets’ shall mean the Targets
designated by Wyeth under the Research Program, as described in Section 3.2
hereof. Notwithstanding anything herein to the contrary, as of April 12, 2010
the Wyeth Targets are [*] (all of which have been previously designated as Wyeth
Targets pursuant to Section 3.2 hereof); any other Targets previously designated
by Wyeth as Wyeth Targets pursuant to Section 3.2 are no longer Wyeth Targets
for purposes of the Agreement.”

2.   Amendments to Article 2. Article 2 of the Agreement is hereby amended by

  a.   deleting Section 2.3.2 in its entirety; and     b.   in Section 2.3.3
replacing the phrase “Sections 2.3.1 and 2.3.2” with “Section 2.3.1”.

3.   Amendments to Article 3. Article 3 of the Agreement is hereby amended by

  a.   in Section 3.1 deleting the phrase [*] from clause (a) thereof.

4.   Amendments to Article 4. Article 4 of the Agreement is hereby amended by

  a.   in Section 4.5(a), deleting the phrase [*]; and     b.   deleting
Section 4.5(c) in its entirety.

*Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



Trubion Pharmaceuticals, Inc.   CONFIDENTIAL April 12, 2010     Page 3 of 4    

5.   Amendments to Article 5. Article 5 of the Agreement is hereby amended by

  a.   deleting the reference to Section 5.4.3 from Section 5.4.1.     b.  
deleting Section 5.4.3 in its entirety;     c.   deleting the second sentence of
Section 5.4.6(a) in its entirety;     d.   deleting the last sentence of
Section 5.5.1 in its entirety; and     e.   replacing clause (c) of
Section 5.5.2 in its entirety with “(c) any adjustments (including the basis
therefor) made pursuant to Sections 5.4.2(b), 5.4.2(c), 5.4.4(b), 5.4.4(c) or
5.4.6(a) to the royalty amount payable fore the sale of each Licensed Product,
the applicable Marginal Royalty Rates and the CD20 Effective Royalty Rate (as
the case may be) payable on Net Sales, and”.

6.   Amendments to Article 9. Article 9 of the Agreement is hereby amended by

  a.   in the second sentence of Section 9.7.2(a)(ii), deleting the phrase [*]
from each of clauses (B) and (C);     b.   in Section 9.8.4(i), deleting the
phrase “or 2.3.2”;     c.   in Section 9.10.2(c), replacing the phrase “the
restrictive covenants set forth in Sections 2.3.1 and 2.3.2” with “the
restrictive covenants set forth in Section 2.3.1”, and deleting the phrase [*]
each time it appears therein; and     d.   also in Section 9.10.2(c), deleting
from the third sentence thereof the phrase “and/or all [*] (only where such
Existing Activities relate to products directed against the [*] which would
otherwise violate Wyeth’s exclusivity covenants in Section 2.3.2 hereof)”.

7.   Amendments to Exhibit 5.3. Exhibit 5.3 of the Agreement is hereby amended
by

  a.   Deleting Part B of Exhibit 5.3 in its entirety.     b.   In subclauses
(i) and (iv) of Part D of Exhibit 5.3, replacing “Sections A-C” with “Sections A
and C”.     c.   In subclause (iv) of Part D of Exhibit 5.3, replacing, in the
second sentence thereof, [*] with “the human CD20 Antigen”.     d.   In
subclause (v) of Part D of Exhibit 5.3, deleting, from the first sentence
thereof, the reference to Section B, and replacing, in second sentence thereof,
[*] with “CD20 Product” each time it appears therein.

This Amendment No. 2 shall become effective as of the date of this letter set
forth above. As modified by this Amendment No. 2, the Parties confirm that the
Agreement is in full force and effect.
*Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



Trubion Pharmaceuticals, Inc.   CONFIDENTIAL April 12, 2010     Page 4 of 4    

Please indicate your acknowledgement of and agreement with the foregoing by
having each counterpart of this Letter Agreement executed on behalf of Trubion
and returning one fully executed original counterpart to me.

          Very truly yours,

WYETH LLC, acting through its
WYETH PHARMACEUTICALS DIVISION
    By:   /s/ ROBERT J. SMITH       Name:   Robert J. Smith      Title:   Senior
Vice President      ACKNOWLEDGED AND AGREED:

TRUBION PHARMACEUTICALS, INC.
    By:   /S/ MICHELLE G. BURRIS       Name:   Michelle G. Burris      Title:  
SVP, COO     Date: 14 April 2010 

 